                                                            Case 2:18-cv-00233-APG-DJA Document 102 Filed 12/08/20 Page 1 of 3




                                                              THIERMAN BUCK, LLP                               JACKSON LEWIS
                                                        1
                                                              Mark R. Thierman, Nev. Bar No. 8285              Paul T. Trimmer, Nev. Bar No. 9291
                                                        2     mark@thiermanbuck.com                            Email: trimmerp@jacksonlewis.com
                                                              Joshua D. Buck, Nev. Bar No. 12187               3800 Howard Hughes Pkwy., Suite 600
                                                        3     josh@thiermanbuck.com                            Las Vegas, NV 89169
                                                              Leah L. Jones, Nev. Bar No. 13161                Tel: (702) 921-2460
                                                        4
                                                              leah@thiermanbuck.com
                                                        5     7287 Lakeside Drive                              Veronica T. von Grabow, admitted pro hac vice
                                                              Reno, Nevada 89511                               Veronica.vonGrabow@jacksonlewis.com
                                                        6     Tel. (775) 284-1500                              950 17th Street, Suite 2600
                                                              Fax. (775) 703-5027                              Denver, CO 80202
                                                        7
                                                                                                               Tel: (303) 225-2419
                                                        8     Attorneys for Plaintiffs
                                                                                                               Attorneys for Defendant Customer Connexx
                                                        9                                                      LLC; ARCA, INC.
Email: infor@thiermanbuck.com; www.thiermanbuck.comt




                                                       10
                                                       11                                   UNITED STATES DISTRICT COURT
            (775) 284-1500 Fax (775) 703-5027
                THIERMAN BUCK, LLP




                                                       12                                         DISTRICT OF NEVADA
                   7287 Lakeside Drive
                     Reno, NV 89511




                                                       13
                                                             CARIENE CADENA and ANDREW
                                                       14    GONZALES, on behalf of themselves                         Case No. 2:18-cv-00233-APG-DJA
                                                             and all others similarly situated,
                                                       15
                                                       16                    Plaintiffs,                            STIPULATION FOR ENLARGEMENT
                                                                                                                    OF TIME FOR BRIEFING AND
                                                       17            vs.                                            [PROPOSED] ORDER THEREON

                                                       18    CUSTOMER CONNEXX LLC; JANONE                                 (Second & Third Requests)
                                                             INC.; and DOES 1 through 50, inclusive,
                                                       19
                                                                            Defendants.
                                                       20
                                                       21            Plaintiffs CARIENE CADENA and ANDREW GONZALES (“Plaintiffs”), by and
                                                       22    through their counsel of record THIERMAN BUCK, LLP, and Defendants CUSTOMER
                                                       23    CONNEXX LLC and JANONE INC., by and through their counsel of record, JACKSON
                                                       24    LEWIS, P.C., (collectively, “the Parties”) hereby request, stipulate, and agree to extend the time
                                                       25    for the Parties to file briefing as set forth below.
                                                       26            This stipulation is submitted in compliance with LR IA 6-1. The Parties are requesting
                                                       27    these extensions due to COVID positive tests in Plaintiffs’ Counsel’s office. Accordingly, all
                                                       28    attorneys and staff are required to quarantine. Plaintiffs’ Counsel is redistributing work and

                                                                                                              -1-
                                                                                           STIPULATION FOR ENLARGEMENT OF TIME
                                                            Case 2:18-cv-00233-APG-DJA Document 102 Filed 12/08/20 Page 2 of 3




                                                        1    telework abilities however, due to the volume of motions pending, the complexity and fact
                                                        2    intensive nature of the responsive pleadings, planned holiday work stoppages, and challenges of
                                                        3    working on a full remote basis due to the COVID-19 crisis, good cause exists for the requested
                                                        4    extensions.
                                                        5           Accordingly, the Parties further stipulate and agree to extend the deadlines as follows:
                                                        6           1.     Plaintiffs’ Opposition to Defendants’ Motion to Strike Toney Declaration and March
                                                        7                Report (ECF No. 91) (second request) is currently due 12/16/20 and shall be extended
                                                        8                two (2) days to Friday, December 18, 2020. Defendants’ Reply In Support Of shall
                                                        9                be due twenty-one (21) calendar days after the filing of Plaintiffs’ opposition.
Email: infor@thiermanbuck.com; www.thiermanbuck.comt




                                                       10           2. Plaintiffs’ Opposition to Defendant, Customer Connexx’s Motion for Summary
                                                       11                Judgment (ECF No. 78) (third request) currently due 12/9/20 shall be extended seven
            (775) 284-1500 Fax (775) 703-5027
                THIERMAN BUCK, LLP




                                                       12                (7) days to on or before Wednesday, December 16, 2020. Defendant’s Reply In
                   7287 Lakeside Drive
                     Reno, NV 89511




                                                       13                Support Of shall be due twenty-one (21) calendar days after the filing of Plaintiffs’
                                                       14                Opposition.
                                                       15    ///
                                                       16    ///
                                                       17    ///
                                                       18
                                                       19
                                                       20
                                                       21
                                                       22
                                                       23
                                                       24
                                                       25
                                                       26
                                                       27
                                                       28


                                                                                                            -2-
                                                                                       STIPULATION FOR ENLARGEMENT OF TIME
                                                            Case 2:18-cv-00233-APG-DJA Document 102 Filed 12/08/20 Page 3 of 3




                                                        1         3. Plaintiffs’ Opposition to Defendant’s Motion for Summary Judgment (ECF No. 79)
                                                        2            (third request) currently due 12/9/20 shall be extended seven (7) days to on or before
                                                        3            Wednesday, December 16, 2020. Defendant’s Reply In Support Of shall be due
                                                        4            twenty-one (21) calendar days after the filing of Plaintiffs’ Opposition.
                                                        5    Dated: December 8, 2020                          Dated: December 8, 2020
                                                        6
                                                             THIERMAN BUCK, LLP                               JACKSON LEWIS
                                                        7
                                                             /s/ Leah L Jones                                 /s/ Veronica T. von Grabow
                                                        8    Mark R. Thierman, Nev. Bar No. 8285              Paul T. Trimmer, Nev. Bar No. 9291
                                                        9    Joshua D. Buck, Nev. Bar No. 12187               Email: trimmerp@jacksonlewis.com
Email: infor@thiermanbuck.com; www.thiermanbuck.comt




                                                             Leah L. Jones, Nev. Bar No. 13161                3800 Howard Hughes Pkwy., Suite 600
                                                       10    7287 Lakeside Drive                              Las Vegas, NV 89169
                                                             Reno, Nevada 89511                               Tel: (702) 921-2460
                                                       11
            (775) 284-1500 Fax (775) 703-5027




                                                             Attorneys for Plaintiffs
                THIERMAN BUCK, LLP




                                                       12                                                     Veronica T. von Grabow, admitted pro hac
                   7287 Lakeside Drive




                                                                                                              vice
                     Reno, NV 89511




                                                       13                                                     Veronica.vonGrabow@jacksonlewis.com
                                                                                                              950 17th Street, Suite 2600
                                                       14                                                     Denver, CO 80202
                                                       15                                                     Tel: (303) 225-2419
                                                                                                              Attorneys for Defendants
                                                       16
                                                       17
                                                       18
                                                                                                      ORDER
                                                       19
                                                                         IT IS SO ORDERED.
                                                       20
                                                       21
                                                       22                     8th day of
                                                                  Dated this ____          December
                                                                                                ______ 2020.

                                                       23
                                                       24                                              ____________________________________
                                                                                                       UNITED STATES DISTRICT JUDGE
                                                       25
                                                       26
                                                       27
                                                       28


                                                                                                        -3-
                                                                                   STIPULATION FOR ENLARGEMENT OF TIME
